ILND 450 (Rev.Case:   1:16-cv-01883
              10/13) Judgment in a Civil ActionDocument   #: 322 Filed: 05/16/19 Page 1 of 1 PageID #:7326

                                    IN THE UNITED STATES DISTRICT COURT
                                                  FOR THE
                                       NORTHERN DISTRICT OF ILLINOIS

Natalia Volkova,

Plaintiff(s),
                                                                  Case No. 16 C 1883
v.                                                                Judge Ronald A. Guzman

C.H. Robinson Company, et al,

Defendant(s).

                                              JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                 in favor of plaintiff(s)
                 and against defendant(s)
                 in the amount of $       ,

                          which         includes       pre–judgment interest.
                                        does not include pre–judgment interest.

        Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

        Plaintiff(s) shall recover costs from defendant(s).


                 in favor of defendant(s)
                 and against plaintiff(s)
.
        Defendant(s) shall recover costs from plaintiff(s).


            other: Jurors return their verdict in favor of Plaintiff Natalia Volkova and against Defendants
Dung Quoc Nguyen, Antioch Transport, Inc. and C.H. Robinson Worldwide in the total amount of $18,600,000.

This action was (check one):

     tried by a jury with Judge Ronald A. Guzman presiding, and the jury has rendered a verdict.
     tried by Judge     without a jury and the above decision was reached.
     decided by Judge       on a motion



Date: 5/16/2019                                                Thomas G. Bruton, Clerk of Court

                                                               /s/Imelda Saccomonto , Deputy Clerk
